Exhibit 10.3

[ex_98910img001.jpg]

 

November 6, 2017

 

Scott K. Murcray, CPA

 

Re: Amended and Restated Offer Letter

 

Dear Scott:

 

As you know, you are currently employed by AirXpanders, Inc. (the “Company”)
pursuant to the terms of the offer letter you entered into with the Company on
May 2, 2016 (the “Offer Letter”). As discussed, you and the Company hereby agree
to amend and restate the Offer Letter. The terms and conditions set forth in
this offer letter (the “Amended Offer Letter”) shall become effective as of
October 25, 2017 (the “Effective Date”), and shall supersede and replace the
terms and conditions set forth in the Offer Letter.

 

You shall remain employed in the position of Chief Financial Officer and Chief
Operating Officer (CFO/COO), reporting to me, the President and CEO. As a
CFO/COO, you will continue to perform the duties typical for such a position, as
assigned by your supervisor. In addition, you will continue to devote your full
energies, abilities and productive business time to the performance of your job
for the Company and will not engage in any activity that would in any way
interfere or conflict with the full performance of any of your duties for the
Company.

 

Salary and Benefits.

 

You will receive a salary paid at the annual rate of $273,000, less payroll
deductions and withholdings, which will be paid semi-monthly in accordance with
the Company’s normal payroll procedures. Your salary will be reviewed annually
in accordance with the Company’s normal review process.

 

In addition, you will continue to be eligible to participate in the executive
cash bonus plan adopted by the Board, at the discretion of the Board subject to
the terms and conditions of such plan and any written notice to you.

 

As an employee, you will continue to be eligible to receive health care benefits
(95% employee/ 80% dependents) for medical, dental and vision. Other Company
benefits include Life Insurance and a 401k plan for employee-based
contributions. As an Executive of the Company, you may take a reasonable amount
of time off with pay, in accordance with the Company’s Non-Accrual Paid Time Off
Policy. You should note that the Company may modify job titles, salaries and
benefits from time to time as it deems necessary.

 

Equity Compensation / Accelerated Vesting in Connection with Change in Control.

 

In connection with the commencement of your employment, on August 15, 2016, the
Company’s Board of Directors (the “Board”) granted you an option to purchase
240,000 shares of the Company’s Common Stock (the “Option”) under the terms of
the Company’s 2015 Equity Incentive Plan (the “Plan”) and as documented in the
Option grant notice and Option agreement executed by you and the Company (the
“Option Documents”). Except as set forth in this paragraph, the Option shall
remain subject to the terms and conditions of the Plan and the Option Documents.
No right to any stock is earned or accrued until such time that vesting occurs,
nor does the grant confer any right to continued vesting or employment.

 

As an additional benefit to you, in the event of a Change in Control (as defined
below) that occurs during your employment with the Company, the vesting of the
then-unvested shares subject to the Option shall be accelerated such that fifty
percent (50%) of such shares shall be deemed immediately vested and exercisable
as of immediately prior to the effective closing date of such Change in Control
(the “Accelerated Vesting”), and the remaining shares subject to the Option
shall vest equally each month over the following twelve (12) months, provided
that you make yourself reasonably available, if requested by the Company (or its
successor), to provide services to the Company (or its successor). This
Accelerated Vesting shall also be conditioned upon your signing and delivering
to the Company (or its successor) an effective release of claims agreement in
the form and under the terms provided at that time by the Company (or its
successor) and your continued compliance with the terms of this Amended Offer
Letter and the Agreement (as defined below).

 

Protection of Third Party Information / Compliance with Confidentiality
Agreement and Company Policies.

 

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of your employment, nor will you engage in
any other activities that conflict with your obligations to the Company.

 

In your work for the Company, you are expected not to make any unauthorized use
or disclosure of any confidential or proprietary information, including trade
secrets, of any former employer or other third party to whom you have
contractual obligations to protect such information. Rather, you are expected to
use only that information which is generally known and used by persons with
training and experience comparable to your own, which is common knowledge in the
industry or otherwise legally in the public domain, or which is provided or
developed by the Company. You represent and agree that you are not in
unauthorized possession of, and will not to bring onto Company premises, any
former employer or third party confidential information or property.

 

You are expected to continue to abide by the Company’s rules, policies and
standards (including, but not limited to, the Company’s Employee Handbook), as
adopted or modified by the Company from time to time. You remain subject to the
terms of the Company’s Employee Confidential Information and Invention
Assignment Agreement that you signed on May 4, 2016 (the “Agreement”), which
requires, among other provisions, the assignment of patent rights to any
invention made during your employment at the Company, and non-disclosure of
Company proprietary information.

 

At-Will Employment; Severance.

 

At-Will Employment. Your employment with the Company remains at-will and is for
no specified period. As a result, you are free to resign at any time, for any
reason or for no reason. Similarly, the Company is free to terminate its
employment relationship with you at any time, with or without Cause (as defined
below), and with or without advance notice. We request that, in the event of
your employment resignation, you give the Company at least two weeks’ notice.
Your employment at-will status can only be modified in a written agreement
signed by you and the Chief Executive Officer of the Company.

 

Termination without Cause. If, at any time, the Company terminates your
employment without Cause (and other than as a result of your death or
disability), and provided such termination constitutes a Separation from Service
(as defined below) (such termination, a “Qualifying Termination”), then subject
to your signing and delivering to the Company an effective Release and your
continued compliance with the terms of the Agreement, the Company will provide
you with the following severance benefits:

 

(a)     Cash Severance. The Company will pay you, as cash severance, six (6)
months of your base salary in effect as of your Separation from Service date,
less standard payroll deductions and tax withholdings (the “Cash Severance”).
The Cash Severance will be paid in installments in the form of continuation of
your base salary payments, paid on the Company’s ordinary payroll dates,
commencing on the Company’s first regular payroll date that is more than sixty
(60) days following your Separation from Service date, and shall be for any
accrued base salary for the sixty (60)-day period plus the period from the
sixtieth (60th) day until the regular payroll date, if applicable, and all
salary continuation payments thereafter, if any, shall be made on the Company’s
regular payroll dates.

 

(b)     COBRA Severance. The Company will continue to pay the cost of your
health care coverage in effect at the time of your Separation from Service for a
maximum of six (6) months, either under the Company’s regular health plan (if
permitted), or by paying your COBRA premiums (the “COBRA Severance”). The
Company's obligation to pay the COBRA Severance on your behalf will cease if you
obtain health care coverage from another source (e.g., a new employer or
spouse’s benefit plan), unless otherwise prohibited by applicable law. You must
notify the Company within two (2) weeks if you obtain coverage from a new
source. This payment of COBRA Severance by the Company would not expand or
extend the maximum period of COBRA coverage to which you would otherwise be
entitled under applicable law. Notwithstanding the above, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
Severance without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to you a taxable monthly payment in an amount equal to the
monthly COBRA premium that you would be required to pay to continue your group
health coverage in effect on the date of your termination (each payment, a
“Special Payment”) (which amount shall be based on the premium for the first
month of COBRA coverage), which Special Payments shall be made on the last day
of each month regardless of whether you elect COBRA continuation coverage and
shall end on the earlier of (x) the date upon which you obtain other coverage or
(y) the last day of the sixth (6th) calendar month following your Separation
from Service date. The first installment of any Special Payment, including any
installments that you would have otherwise received earlier, will be made in the
month that the Release becomes effective, but, if the Release Period spans two
(2) calendar years, you will not be paid any Special Payments until the second
calendar year.

 

Resignation; Termination for Cause; Death or Disability. If, at any time, you
resign your employment for any reason, or the Company terminates your employment
for Cause, or if either party terminates your employment as a result of your
death or disability, you will receive your base salary accrued through your last
day of employment, as well as any unused vacation (if applicable) accrued
through your last day of employment. Under these circumstances, you will not be
entitled to any other form of compensation from the Company, including any Cash
Severance, COBRA Severance or Accelerated Vesting, other than your rights to the
vested portion of your Option and any other rights to which you are entitled
under the Company’s benefit programs.

 

Conditions to Receipt of Cash Severance and COBRA Severance. Prior to and as a
condition to your receipt of the Cash Severance and COBRA Severance described
above, you shall execute and deliver to the Company an effective release of
claims in favor of and in a form acceptable to the Company (the “Release”)
within the timeframe set forth therein, but not later than forty-five (45) days
following your Separation from Service date and allow the Release to become
effective according to its terms (by not invoking any legal right to revoke it)
within any applicable time period set forth therein (such latest permitted
effective date, the “Release Deadline”).

 

Definitions. 

 

For purposes of this Amended Offer Letter, the following terms shall have the
following meanings:

 

“Cause” for termination will mean your: (a) commission or conviction (including
a guilty plea or plea of nolo contendere) of any felony or any other crime
involving fraud, dishonesty or moral turpitude; (b) your commission or attempted
commission of or participation in a fraud or act of dishonesty or
misrepresentation against the Company; (c) material breach of your duties to the
Company; (d) intentional damage to any property of the Company; (e) misconduct,
or other violation of Company policy that causes harm; (f) your material
violation of any written and fully executed contract or agreement between you
and the Company, including without limitation, material breach of the Agreement,
or of any Company policy, or of any statutory duty you owe to the Company; or
(g) conduct by you which in the good faith and reasonable determination of the
Company demonstrates gross unfitness to serve. The determination that a
termination is for Cause shall be made by the Company in its sole discretion.

 

“Change in Control” shall have the meaning set forth in the Plan, as amended
from time to time.

 

“Separation from Service” shall mean a “separation from service” as such term is
defined in Treasury Regulation Section 1.409A-1(h).

 

Compliance with Section 409A. 

 

It is intended that the Cash Severance, COBRA Severance and Accelerated Vesting
set forth in this Amended Offer Letter satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended, (the “Code”) (Section 409A, together with any state law of
similar effect, “Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations
1.409A-2(b)(2)(iii)), your right to receive any installment payments under this
Amended Offer Letter (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Amended Offer Letter, if the Company (or, if applicable, the successor
entity thereto) determines that the Cash Severance, COBRA Severance or
Accelerated Vesting constitute “deferred compensation” under Section 409A and
you are, on the date of your Separation from Service, a “specified employee” of
the Company or any successor entity thereto, as such term is defined in Section
409A(a)(2)(B)(i) of the Code (a “Specified Employee”), then, solely to the
extent necessary to avoid the incurrence of adverse personal tax consequences
under Section 409A, the timing of the Cash Severance, COBRA Severance and
Accelerated Vesting shall be delayed until the earliest of: (i) the date that is
six (6) months and one (1) day after your Separation from Service date, (ii) the
date of your death, or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation. Upon the first business day
following the expiration of such applicable Code Section 409A(a)(2)(B)(i)
period, all payments or benefits deferred pursuant to this paragraph shall be
paid in a lump sum or provided in full by the Company (or the successor entity
thereto, as applicable), and any remaining payments due shall be paid as
otherwise provided herein. No interest shall be due on any amounts so deferred.
If the Cash Severance, COBRA Severance and Accelerated Vesting benefits are not
covered by one or more exemptions from the application of Section 409A and the
Release could become effective in the calendar year following the calendar year
in which you have a Separation from Service, the Release will not be deemed
effective any earlier than the Release Deadline. The Cash Severance, COBRA
Severance and Accelerated Vesting benefits are intended to qualify for an
exemption from application of Section 409A or comply with its requirements to
the extent necessary to avoid adverse personal tax consequences under Section
409A, and any ambiguities herein shall be interpreted accordingly.

 

Section 280G; Parachute Payments.

 

(a)     If any payment or benefit you will or may receive from the Company or
otherwise (a “280G Payment”) would (i) constitute a “parachute payment” within
the meaning of Section 280G of the Code, and (ii) but for this sentence, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment provided pursuant to this Amended Offer Letter
(a “Payment”) shall be equal to the Reduced Amount. The “Reduced Amount” shall
be either (x) the largest portion of the Payment that would result in no portion
of the Payment (after reduction) being subject to the Excise Tax or (y) the
largest portion, up to and including the total, of the Payment, whichever amount
(i.e., the amount determined by clause (x) or by clause (y)), after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in your receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the preceding
sentence and the Reduced Amount is determined pursuant to clause (x) of the
preceding sentence, the reduction shall occur in the manner (the “Reduction
Method”) that results in the greatest economic benefit for you. If more than one
method of reduction will result in the same economic benefit, the items so
reduced will be reduced pro rata (the “Pro Rata Reduction Method”).

 

(b)     Notwithstanding any provision of subsection (a) above to the contrary,
if the Reduction Method or the Pro Rata Reduction Method would result in any
portion of the Payment being subject to taxes pursuant to Section 409A that
would not otherwise be subject to taxes pursuant to Section 409A, then the
Reduction Method and/or the Pro Rata Reduction Method, as the case may be, shall
be modified so as to avoid the imposition of taxes pursuant to Section 409A as
follows: (A) as a first priority, the modification shall preserve to the
greatest extent possible, the greatest economic benefit for you as determined on
an after-tax basis; (B) as a second priority, Payments that are contingent on
future events (e.g., being terminated without Cause), shall be reduced (or
eliminated) before Payments that are not contingent on future events; and (C) as
a third priority, Payments that are "deferred compensation" within the meaning
of Section 409A shall be reduced (or eliminated) before Payments that are not
deferred compensation within the meaning of Section 409A.

 

(c)     Unless you and the Company agree on an alternative accounting firm or
law firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
transaction shall perform the foregoing calculations. If the accounting firm so
engaged by the Company is serving as accountant or auditor for the individual,
entity or group effecting the change in control transaction, the Company shall
appoint a nationally recognized accounting or law firm to make the
determinations required by this section of the Amended Offer Letter. The Company
shall bear all expenses with respect to the determinations by such accounting or
law firm required to be made hereunder. The Company shall use commercially
reasonable efforts to cause the accounting or law firm engaged to make the
determinations hereunder to provide its calculations, together with detailed
supporting documentation, to you and the Company within fifteen (15) calendar
days after the date on which your right to a 280G Payment becomes reasonably
likely to occur (if requested at that time by you or the Company) or such other
time as requested by you or the Company.

 

(d)     If you receive a Payment for which the Reduced Amount was determined
pursuant to clause (x) of subsection (a) of this section of this Amended Offer
Letter and the Internal Revenue Service determines thereafter that some portion
of the Payment is subject to the Excise Tax, Executive agrees to promptly return
to the Company a sufficient amount of the Payment (after reduction pursuant to
clause (x) of subsection (a)) so that no portion of the remaining Payment is
subject to the Excise Tax. For the avoidance of doubt, if the Reduced Amount was
determined pursuant to clause (y) of subsection (a), you shall have no
obligation to return any portion of the Payment pursuant to the preceding
sentence.

 

Dispute Resolution.

 

To ensure the timely and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action arising from or relating to
the enforcement, breach, performance, negotiation, execution, or interpretation
of this Amended Offer Letter, or your employment, or the termination of your
employment, including but not limited to all statutory claims, shall be resolved
pursuant to the Federal Arbitration Act, 9 U.S.C. §1-16, and to the fullest
extent permitted by law, by final, binding and confidential arbitration by a
single arbitrator conducted in San Francisco, California, by Judicial
Arbitration and Mediation Services Inc. (“JAMS”) under the then applicable JAMS
rules, available upon request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/). A hard copy of the rules
will be provided to you upon request. By agreeing to this arbitration procedure,
both you and the Company waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. To the maximum extent
permitted by applicable law, all claims, disputes, or causes of action under
this section, whether by you or the Company, must be brought in an individual
capacity, and shall not be brought as a plaintiff (or claimant) or class member
in any purported class or representative proceeding, nor joined or consolidated
with the claims of any other person or entity. The Arbitrator may not
consolidate the claims of more than one person or entity, and may not preside
over any form of representative or class proceeding. To the extent that the
preceding sentences regarding class claims or proceedings are found to violate
applicable law or are otherwise found unenforceable, any claim(s) alleged or
brought on behalf of a class shall proceed in a court of law rather than by
arbitration. This paragraph shall not apply to an action or claim brought in
court pursuant to the California Private Attorneys General Act of 2004, as
amended. The Company acknowledges that you will have the right to be represented
by legal counsel at any arbitration proceeding. Questions of whether a claim is
subject to arbitration under this agreement) shall be decided by the arbitrator.
Likewise, procedural questions which grow out of the dispute and bear on the
final disposition are also matters for the arbitrator. The arbitrator shall: (a)
have the authority to compel adequate discovery for the resolution of the
dispute and to award such relief as would otherwise be permitted by law; (b)
issue a written arbitration decision, to include the arbitrator’s essential
findings and conclusions and a statement of the award; and (c) be authorized to
award any or all remedies that you or the Company would be entitled to seek in a
court of law. The Company shall pay all JAMS’ arbitration fees in excess of the
amount of court fees that would be required of you if the dispute were decided
in a court of law. Nothing in this Amended Offer Letter is intended to prevent
either you or the Company from obtaining injunctive relief in court to prevent
irreparable harm pending the conclusion of any such arbitration. Any awards or
orders in such arbitrations may be entered and enforced as judgments in the
federal and state courts of any competent jurisdiction.

 

Miscellaneous.

 

This Amended Offer Letter, along with the Agreement, forms the complete and
exclusive agreement regarding your employment with the Company. It supersedes
any prior representations or agreements, whether oral or written, including but
not limited to, the Offer Letter. Except for those changes expressly reserved to
the Company’s discretion, the terms in this letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by an authorized officer or member of the Board of the
Company and you. If any provision of this Amended Offer Letter is determined to
be invalid or unenforceable, in whole or in part, this determination shall not
affect any other provision of this Amended Offer Letter and the provision in
question shall be modified so as to be rendered enforceable in a manner
consistent with the intent of the parties insofar as possible under applicable
law.

 

To accept the Company’s Amended Offer Letter, please sign and date this letter
in the space provided below and return it to the Company by the close of
business on November 3, 2017. If you choose to electronically submit your signed
offer of employment, please send to my confidential email at
sdodson@airxpanders.com or my confidential fax 650-390-9002.

 

We look forward to your favorable reply and continuing to work with you at
AirXpanders, Inc.

 

 

Sincerely,

 

/s/ Scott Dodson

 

Scott Dodson

President and CEO

AirXpanders, Inc.

 

Agreed to and accepted:

 

Signature:     /s/ Scott Murcray

 

Date: November 6, 2017

 

 

 